Citation Nr: 1214863	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  06-33 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for asthma has been received.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to October 1983.

A claim for service connection for asthma was previously denied by the RO in Albuquerque, New Mexico in April 1990.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2005 rating decision in which the RO in New York, New York declined to reopen the Veteran's claim for service connection for asthma.  In May 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2006.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Winston-Salem, North Carolina, which certified the appeal to the Board.

In October 2009, the Board remanded the claim on appeal to schedule the Veteran for a Board hearing at the Winston-Salem RO.  An April 2010 letter informed the Veteran that his hearing was scheduled in May 2010.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In December 2010, the Board remanded the Veteran's request to reopen the claim for service connection for asthma to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing further action, the AMC continued to deny the claim (as reflected in a January 2012 Supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.  

The Board notes that the Veteran was previously represented by Disabled American Veterans and North Carolina Division of Veterans Affairs (NCDVA).  In September 2010, and most recently in February 2012, the Board wrote the Veteran and gave him an opportunity to obtain another representative.  As he has not done so, the Board now recognizes the Veteran as proceeding pro se in this appeal. 

For reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In the December 2010 remand, the Board instructed that the RO should provide notice to the Veteran as to the reason(s) for the prior denial of the claim, specifically and precisely addressing the element(s) required to establish service connection that was/were found insufficient in the previous denial of the claim, as required by Kent v. Nicholson, 20 Vet. App. 1, 10 (2006). 

As noted above, a claim for service connection for asthma was previously denied by the RO in April 1990.  Although notified of the denial, the Veteran did not appeal the RO's decision.  The basis for the RO's denial was that asthma was shown to have existed prior to the Veteran's period of service, and not to have been aggravated by service.  

In the body of the remand, the Board noted that, while a February 2005 letter provided notice of the appropriate legal definition of new and material evidence, a generic notice of this type was not sufficient.  The Veteran had not been provided with a specifically tailored notice letter explaining what was needed to reopen the claim for service connection for asthma, in light of the prior deficiencies in the claim.

A review of the record shows that the Veteran was provided a notice letter in December 2005.  The letter incorrectly informed the Veteran that he was notified of the previous denial of service connection for asthma in July 2005.  Moreover, the RO only provided generic notice of the legal definition of new and material evidence.   As such, the Veteran was not provided with a specifically tailored notice letter explaining what was needed to reopen his specific claim for service connection for asthma, as requested by the Board, consistent with the Veterans' Claims Assistance Act of 2000 (VCAA), and as mandated by Kent.  

Hence, another remand of this matter is required.  See Stegall, 11 Vet. App. at 271. .  In this regard, the Board also emphasizes that action by the RO (here, via the AMC) is needed to satisfy the notice provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Therefore, on remand, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection on the merits.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  As noted above, in its letter, the RO must provide to the Veteran specifically tailored notice letter explaining what is needed to reopen his claim for service connection for asthma-to include identification of specific(s) reason(s) for the prior denial-consistent with the VCAA and  Kent, supra. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the request to reopen.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should, through VCAA-compliant notice to the Veteran, request that he provide information and, if necessary, authorization, to enable VA to obtain any additional records pertaining to the matter on appeal that are not currently of record. 

The letter must explain what type of evidence is needed to reopen the claim for service connection for asthma, as well as what is needed to establish the underlying claim for service connection.  The RO should provide notice as to the reason for the prior denial of the claim, specifically and precisely addressing the element(s) required to establish service connection that was/were found insufficient in the previous denial of the claim, as required by Kent (cited above). 

The letter should specifically include notice that the prior denial of the claim for service connection for asthma was an April 1990 RO decision and that the claim was denied because asthma was shown to have existed prior to the Veteran's period of service, and not to have been aggravated by service. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the request to reopen the claim for service connection in light of all pertinent evidence and legal authority. 

5.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


